FILED
                            NOT FOR PUBLICATION                             FEB 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50171

               Plaintiff - Appellee,             D.C. No. 2:10-cr-01325-MMM

  v.
                                                 MEMORANDUM*
DANEYELLE JACKSON,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                   Margaret M. Morrow, District Judge, Presiding

                           Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Daneyelle Jackson appeals from the district court’s judgment and challenges

the 24-month sentence imposed upon revocation of probation. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                               13-50171
      Jackson contends that the district court procedurally erred by (1) failing to

calculate the applicable Guidelines range; (2) failing to adequately explain the

sentence; (3) failing to address the 18 U.S.C. § 3553(a) sentencing factors, and (4)

relying on improper factors. We review for plain error, see United States v.

Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none. Jackson

has not shown a reasonable probability that she would have received a different

sentence had the court explicitly calculated the Guidelines range or explained why

it adopted the range applicable to Jackson’s underlying offense rather than the

range provided in U.S.S.G. § 7B1.4. See United States v. Dallman, 533 F.3d 755,

762 (9th Cir. 2008). Moreover, the district court adequately addressed the relevant

sentencing factors and did not rely on any impermissible factor. See United States

v. Miqbel, 444 F.3d 1173, 1181-82 (9th Cir. 2006).

      To the extent Jackson contends that her sentence is substantively

unreasonable, the district court did not abuse its discretion in imposing Jackson’s

sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The sentence is

substantively reasonable in light of the relevant sentencing factors and the totality

of the circumstances, including Jackson’s repeated probation violations. See id.

      AFFIRMED.




                                           2                                    13-50171